Title: Arguments Pro and Con: I, 18–20 October 1768
From: Franklin, Benjamin
To: Printer of the London Chronicle


To the Printer of the London Chronicle.
Sir,
As I have often experienced the great difference there is, in point of clearness of argument, between the most attentive consideration of a subject only in thought, and committing the arguments pro and con to paper, so that they be coolly reviewed, I bestowed an idle hour to draw up the arguments for and against the American claims, with as much impartiality as I was master of; that if thought worthy of the public eye, it might be communicated through the channel of your useful paper.
It is said against the Americans, that their claims are founded on an impossibility, an imperium in imperio: for in all well regulated governments, there must be an ultimate resort, which must determine finally on every subject. This ultimate resort in Britain is in the legislative powers, the King, Lords and Commons: and to say, that any part of the British dominions is not under their joint authority, is contradicting the very first principles of government.
To this the Americans answer, that a King may be constitutionally King of two different states, as was formerly the case here, when the Parliaments of England and Scotland were absolutely independent of each other. Even so, though the Americans do not claim all the immunities which Scotland formerly enjoyed, yet they may constitutionally enjoy a legislation, as to their internal government, consistently with sound policy: and to shew that they have enjoyed such legislation, they set forth, that when the colonies were first established, our Kings believed, they had a right to send forth some of their people into another world, if I may so say; and as an encouragement, gave them an internal legislative power, which no Parliament at that time found fault with, and which they have enjoyed ever since, except during the abolition of government in Britain, when even Scotland, an independent kingdom, was brought under subjection by Cromwell, to the English Parliament. So much was King Charles II of this opinion, that, at the restoration he revived the American forms of their governments: yea, if my memory fails not, rebuked the English House of Commons for intermeddling in matters relating to the constitution of the colonies, as being what they had no concern in.
They who take the opposite side of the question, (for I will not suppose them enemies to America, scarcely believing there is ONE such in Britain) say, that whatever those Kings, who claimed high prerogatives, might think, or do, is now out of the question; for that all parts of the British dominions are now subject to the British Legislature, as established at the Revolution.
They reply to this, that the Revolution made no alteration in the nature of the union then subsisting between England and Scotland: nor indeed between England and her colonies; for that after that period, there was not any attempt made to alter their internal governments: but that their legislative power, and the administration of justice remained unaltered, and that in truth no alteration was attempted till a much later date. What very strongly marks the independence of the Americans on the British Parliament is, that it has never been thought of, to make the House of Lords the ultimate resort in their appeals in law, as is the case from Ireland, the King in council remaining to this day sole arbiter.
But, say we, a blot is never a blot till it is hit. If the American claims are founded on a right the Kings of England had not a constitutional power to give, the want of that power in the King annihilates the claims. I am not Lawyer enough to decide this question: but let me suppose, that a family had held an estate of the crown for 150 years, by a right which the crown was then supposed to be possessed of, would it not be deemed great injustice to resume that grant from the present possessors, who trusting to that right, had inconceivably improved the estate, and by these improvements, had greatly benefited the King’s other estates, indeed to a degree that our forefathers never dreamed of?
Thus far the question is considered as a claim of equity; but the benefits arising to the King’s other estates bring me to view it in a political light.
The Americans undoubtedly believe their claim of internal legislation to be just, and will therefore shew the only resentment now in their power, viz. the not using our manufactures. This, say we, is a threat which they cannot carry into execution, for some of our manufactures are indispensably necessary to them: and such is the love of gain in mankind, that where a profit arises, men will find means to pursue that profit, in spite of every regulation to the contrary. But why say regulation, when government will protect the traders in opposition to factious combinations among the inhabitants : and when the inhabitants see some men grow rich by a traffic which they had renounced, each will begin to say, why shall not I do so too? and thus trade will soon revive.
I doubt that they who reason thus, have not attended sufficiently to the lasting power of resentment on the human mind; and may not they, notwithstanding our utmost vigilance, receive these necessary supplies elsewhere? But let us, for argument sake, grant the truth of this supposition. Some time must pass before this change is brought about; and, during that time, there will be a considerable diminution in their consumption of our manufactures. I am persuaded there will be a diminution of at least one half. Let us consider what effects this may have on the state of our manufacturers at home.
As we do not send to the Americans any raw materials, I shall view the whole of our exports to them as manufactured; and will suppose that they annually consume to the amount of two millions sterling of our manufactures. Our exports to the Americans amount indeed to a great deal more, to be disposed of in trade by them; but as some may perhaps alledge that we may find another channel of vent for the additional quantity, I shall not extend the argument to that; and shall only hint this well known truth, that when trade is once forced out of its natural channel, there is no knowing what course it may afterwards take.
It is allowed on all hands, that there is a very great difference between the original value of raw materials, and the value of the same materials when manufactured. This difference arises solely from labour, and must be placed to the account of the maintenance of the manufacturers.
I shall now suppose that the law for an internal tax to be raised in America shall remain in force; and that in resentment to this conduct on our side, the Americans will not next year consume above one half of the manufactures they have usually done of late years. Let us see what effects this will have on our manufacturers.
Supposing the difference between the value of the raw materials, and the value of the same materials manufactured to be as one to four; and supposing also, that a manufacturer earns £50 a year, which I fancy is, in general, much above the mark, let us see how the account of profit and loss will stand, attending to this misfortune, that the manufacturer must eat, whether employed or idle.

The sale of £1,000,000 worth of manufacture is lost; three-fourths of which being labour, at the rate of £50 a year to each labourer, 15,400 persons must be reduced to a want of employment. These, though now idle, must be maintained, and as many of them have families, we may estimate their maintenance at £25 each, which will amount to an expense of £385,000 so that our loss on the whole will amount to £1,385,000 at the least.
Besides this, there is another national loss of no less importance. We lose the ships and sailors employed in the transport of these manufactures, and of the commodities sent in return; as well as the profit of manufacturing these returns, which generally consist of raw materials.
To enhance the importance of these losses, they unfortunately happen at a time when the nation is loaded with an immense debt. The customs will be sensibly affected by the loss of these exports and imports, and thereby the revenue. These accumulated misfortunes happen when our load of taxes, and the high price of provisions, have raised the price of our manufactures so high, that we are undersold in every foreign market. I am, Sir, your humble servant,
A Briton.
